ORDER
The district court’s decision is affirmed by an equally divided court. Chief Judge Lay, and Judges Floyd R. Gibson, Heaney, Bright, and Arnold vote to affirm the district court’s decision. Judges Ross, McMillian, John R. Gibson, Fagg, and Bowman vote to reverse the district court’s decision. Appellee Williams’ request for attorney fees is granted, with the following modification. Because appellee did not prevail on the punitive damages issue, the cost for services rendered will be reduced ten-percent to $8,055.00. The appellee’s request for expenses in the amount of $1,068.79 is granted. Thus, the total award for fees and expenses allowed by the court is $9,123.79.